Citation Nr: 0728753	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-02 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the residuals of 
asbestos exposure.

2.  Entitlement to service connection for a sleeping 
disorder.

3.  Entitlement to an initial compensable evaluation for 
hypertension.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran's report of discharge reflects that he retired in 
June 2002 after more than 27 years of active service in the 
U.S. Coast Guard.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California in which service connection for 
hypertension was granted and evaluated as noncompensable, and 
service connection for the residuals of asbestos exposure and 
a sleeping disorder was denied.

The issue of entitlement to service connection for the 
residuals of exposure to asbestos addressed in the REMAND 
portion of the decision below is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence establishes that the veteran's currently 
manifested sleep disorder, to include sleep apnea, had its 
onset during active service.

2.  The medical evidence establishes that the service-
connected hypertension presents a history of diastolic 
pressure predominantly at 100 but less than 110, systolic 
pressure less than 200, and requires continuous medication 
for control.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleeping 
disorder, including sleep apnea, have been met.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2006).

2.  The criteria for an initial evaluation of 10 percent, and 
no greater, for hypertension, have been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.104, 
Diagnostic Code 7101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Concerning the issue of service connection for a sleeping 
disorder, in light of the favorable actions taken, discussion 
of whether VA has met its duties of notification and 
assistance is not required, and deciding the appeal as to 
this issue at this time is not prejudicial to the veteran.

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The issue of the evaluation to be assigned the now-service 
connected hypertension is a "downstream" issue. Hence, 
additional notification is not required. See Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) aff'd by Hartman v. 
Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 2007). 
Notwithstanding, the RO provided the appellant with pre-
adjudication notice with regard to entitlement to service 
connection in an August 2002 letter. Additional notice 
including that concerning the issues of establishing higher 
evaluations and effective dates was provided by a March 2006 
letter.  In addition, a November 2004 statement of the case 
provided the rating criteria for hypertension.  The claim was 
subsequently re-adjudicated in a April and October 2006 
supplemental statements of the case.  The veteran had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
veteran was also afforded the opportunity to testify before a 
Veterans' Law Judge, but he failed to report for his 
scheduled hearing.

VA obtained available service medical records and afforded VA 
examination in adjudication of the original claim for 
benefits. VA further assisted the veteran in obtaining 
evidence, including VA and private treatment records.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the claims file; and 
the claimant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the claimant is not prejudiced by a decision 
on the claim at this time.

I.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service medical records reflect that the veteran was treated 
for sleeping problems during active service.  His report of 
medical examination at discharge reflects he was diagnosed 
with insomnia, for which he was prescribed medication.

The veteran underwent VA examination in September 2002, and a 
sleeping disorder was not diagnosed.

However, private treatment records as early as August 2002, 
just two months following his discharge from active service, 
show continued treatment for a sleeping disorder with 
prescribed medication for insomnia.  Thereafter, private 
treatment records dated in February 2004 show that the 
veteran was diagnosed with obstructive sleep apnea (OSA) and 
was found to need continuous positive airway pressure (CPAP).  
Further clinical testing confirmed the diagnosis of sleep 
apnea later in 2004 and again in 2005.  In 2004, the 
diagnosing physician referenced the veteran's long history of 
OSA.

There are no other findings or opinions concerning the 
etiology of the currently diagnosed sleeping disorder.  
However, private treatment records demonstrate a continuity 
of a chronic disability first evidenced during active service 
as a sleeping disorder and ultimately diagnosed, after 
clinical testing, as sleep apnea.

Although the sleep apnea was not diagnosed until 2004, the 
veteran manifested a sleeping disorder during active service 
which continued to require treatment, including prescribed 
medication from August 2002, just two months after his 
discharge from active service, through 2004 when he was 
diagnosed, after clinical evaluation, with sleep apnea.  This 
is sufficient evidence of current disability and a 
relationship of such disability to service.  See Hampton v. 
Gober, 10 Vet. App. 481, 482 (1997). 

Service connection for a sleeping disorder, to include sleep 
apnea, is warranted.  



II. Increased Evaluation

The veteran asserts that his service-connected hypertension 
is worse than originally evaluated.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating. 38 
C.F.R. § 4.7. 

The RO granted service connection for hypertension in an 
April 2003 rating decision. A noncompensable evaluation was 
assigned, effective in July 2002, the day after the veteran 
was discharged from active service.  

A 10 percent evaluation under Diagnostic Code 7101 is 
afforded for diastolic pressure predominantly 100 or more or 
systolic pressure predominantly 160 or more, or as the 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.

A 20 percent evaluation is afforded for diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  A 40 percent evaluation is warranted for 
diastolic pressure predominantly 120 or more, and 60 percent 
elevation is afforded for diastolic pressure predominantly 
130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The veteran underwent VA examination in September 2002, at 
which time the examiner reported a history of blood pressure 
measurements primarily in the high normal to 150 over 90 
range.  Blood pressure measurements were recorded at 150 over 
90, 148 over 92 and 146 over 86 the first day.  The second 
and third day, blood pressure was reported to measure 160 
over 98 and 144 over 88, respectively.  The examiner 
diagnosed hypertension but did not mention whether or not the 
veteran was on prescribed medication to control it.  

However, private medical records dated as early as in October 
2002-four months following the veteran's discharge from 
active service-show that he was prescribed Lotrel to control 
his blood pressure.  The physician noted the control of the 
veteran's hypertension was suboptimal, and that the 
prescribed medication was a new medication to replace 
Microzide, a medication had had been taking to control his 
blood pressure.  Moreover, these records show his diastolic 
readings were 102 and 106, clearly over 100.  

This clearly meets the criteria for a 10 percent evaluation 
under the diagnostic code.  However, an evaluation greater 
than 10 percent is not warranted, as the medical evidence 
does not establish that the veteran's diastolic measurements 
have predominantly been greater than 110, or his systolic 
measurements greater than 200.

The statements of the veteran have been considered. The 
veteran is competent as lay persons to report that on which 
he has knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 
(1994). However, the veteran is not competent to offer a 
medical opinion as to extent of his disabilities, as there is 
no evidence of record that he has specialized medical 
knowledge. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board has considered the applicability of an extra 
schedular evaluation under 38 C.F.R. § 3.321(b)(1), but finds 
that the criteria are not met in the present case. There is 
nothing in the record to suggest that the veteran is 
currently unemployable solely due to his service-connected 
hypertension, or that his disability picture, considering 
solely his service-connected hypertension, presents such an 
exceptional disability picture that the criteria are 
impractical to evaluation his hypertension. Hence, extra-
schedular consideration is not warranted.

The assignment of "staged ratings" has been considered, in 
accordance with Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the evidence establishes that the criteria for a 10 
percent evaluation for the service-connected hypertension 
have been met from the date of service connection, in July 
2002.  Therefore, staged ratings are not warranted in the 
present case.


ORDER

Service connection for a sleeping disorder, including sleep 
apnea, is granted.

An initial evaluation of 10 percent, and no greater, is 
granted for the service-connected hypertension, subject to 
the laws and regulations governing the award of monetary 
benefits.


REMAND

The veteran also seeks service connection for the residuals 
of exposure to asbestos.  

Service medical records document that the veteran was exposed 
to asbestos during his active service.  A memorandum in his 
record, dated in May 2002, reflects the veteran had been 
followed for 11 years in the service's Occupational Medical 
Surveillance and Evaluation Program for exposure to asbestos, 
among other hazardous substances, prior to his discharge.  
These records also reveal that, at discharge from active 
service, he was found to exhibit minimal diffuse bilateral 
pleural thickening.  However, there was no evidence of 
occupational induced disease at that time.  

While it is clear the veteran was exposed to asbestos during 
active service and that he evidenced clinical abnormalities 
that were thought to be the result of this exposure, the 
veteran has not undergone VA medical examination to determine 
the nature and extent of any such residuals of exposure.  
This must be accomplished.




Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with all 
appropriate notice required by VCAA, 
including claims based on exposure to 
asbestos.

2.  Develop the claim as one involving 
exposure to asbestosis.

3.  Schedule the veteran for a medical 
examination by an appropriate medical 
professional to determine the nature, 
extent, and etiology of any pulmonary 
pathology.  All indicated tests and 
studies should be performed, including 
those to determine the presence of 
asbestosis. The claims folder and a copy 
of this remand must be provided to the 
examiner in conjunction with the 
examination. The examiner should 
summarize the medical history, including 
the onset and course of any detected 
pulmonary pathology; describe any current 
symptoms and manifestations attributed to 
the pulmonary pathology; and provide 
diagnoses for any and all pulmonary 
pathology manifested.

The examiner should provide an opinion as 
to whether it is as likely as not that 
any diagnosed pulmonary pathology is the 
result of exposure to asbestos during 
active service or, in the alternative, is 
the result of active service or any 
incident therein.

All opinions expressed must be supported 
by complete rationale.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for residuals of exposure to asbestos, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, furnish 
him with a supplemental statement of the 
case and afford a reasonable period of 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examination could result in the denial of his claim. 38 
C.F.R. § 3.655 (2006). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


